Applicant's request filed on 03/15/2021 for suspension of action in this application under 37 CFR 1.103(a), is denied as being improper.  Action cannot be suspended in an application awaiting a reply by the applicant.  See MPEP § 709.

The petition is DISMISSED.

A grantable petition for suspension of action under 37 CFR § 1.103(a) requires:

1) A showing of good and sufficient cause for suspension of action, and
2) The fee set forth in 37 CFR § 1.17(g), unless such cause is the fault of the Office.

The instant petition requests a six month suspension of action due to “business disruptions caused by the global COVID-19 pandemic. Thus there is good cause to suspend action to allow time for the disruptions to abate.”  

The Applicant has not explained with particularity how COVID-19 has impacted Applicant’s ability to prosecute the instant application.  Applicant’s general statements above do not provide a showing of good and sufficient reasons for suspension, since the statements do not impact the Attorney’s ability to prosecute the application.  Since, Applicant has failed to provide a showing of good and sufficient cause for suspension of action.  The application remains in active status.

SUMMARY: The petition is DISMISSED.

Any inquiry regarding this decision should be directed to Aniss Chad, Supervisory Patent Examiner, at (571) 270-3832.

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662